DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
1.	This office action is in response to the amendments/arguments submitted by the Applicant(s) on 06/15/2022.

Response to Arguments
I. Status of the Claims
2.	Claims 1-20 are still pending. 
3. 	Applicant's amendments to claims are accepted because do not introduce new matter pursuant to MPEP 2163.
4. 	The drawings filed on 01/20/2021 have been accepted.

II. Rejections Under 35 U.S.C. 112
5. 	Applicant's arguments with respect to the rejection(s) under 35 U.S.C. 112(b)/second paragraph (pre-AIA ) have been fully considered and found persuasive. Therefore, the rejection(s) have been withdrawn.

III. Rejections Under 35 U.S.C. 102
6. 	Applicant's arguments with respect to the anticipated rejection(s) under 35 U.S.C. 102 have been fully considered and are persuasive. Therefore, the rejection(s) has been withdrawn.

IV. Rejections Under 35 U.S.C. 103
7. 	Applicant's arguments with respect to the rejection(s) under 35 U.S.C. 103 have been fully considered and found persuasive. Therefore, the rejection(s) has been withdrawn.

Reasons for Allowability / Allowable Subject Matter
8. 	Claims 1-20 are allowed.
9.	The following is an examiner's statement of reasons for allowance:
10.	The prior art of record, alone or in combination, does not anticipate, disclose and/or suggest the allowable subject matter of the independent claims. See the arguments by the Applicant(s) filed on 06/15/2022 and the application prosecution for specific novelty of the feature(s) claimed. 
	Furthermore, there is not any obvious motivation for an ordinary skilled in the art to combine some and/or all of the features of the prior art of record to achieve the features of the independent claims. In other words, it will further require substantial structural modification of the components that will also require substantial modification of the measurements and data processing to achieve the features of the allowable subject matter.

11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a)	Yanai (Patent No.: US 9,475,520) teaches that “When a shaft misaligmnent detection part detects occurrence of a shaft misalignment that is a misaligmnent in a relative position in a radial direction of a rotary shaft between a magnet part and a sensor part, the shaft misalignment detection part outputs a shaft misalignment determination flag to a correction part and a control change instruction part. The correction part calculates a motor rotational angle so as to reduce a detection error caused by the shaft misaligmnent” (Abstract).
b)	Yamanoto (Pub. No.: US 2008/0033664) teaches that “The main device 12 brings a gauge head 56, which can freely move forwards and backwards along a Y axis direction, into contact with an inspection region 16A of the the crank shaft 16 while rotating the crank shaft 16 around a rotational axis 16C, measures the surface position of the inspection region 16A for each of rotational angles, and obtains surface portion waveform data corresponding to rotational angle. The gauge head 56 has an oscillation function, and always contacts against the inspection region 16A during rotation” (Abstract).
c)	KAWASE (Pub. No.: US 2018/0178384) teaches “an apparatus for determining whether a manipulator is operable, a rotational angle calculator performs, based on a length of each of first and second links at a specified temperature of a manipulator, a calculation operation to calculate a target rotational angle of at least one of the first and second links based on a joint. The target rotational angle of at least one of the first and second links based on operation of the joint is required for a predetermined point of the manipulator to be moved toward a setting movement position. A determiner determines, based on the target rotational angle of at least one of the first and second links, whether the predetermined point of the manipulator is movable to the setting movement position at the specified temperature of the manipulator” (Abstract).

	Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVARO E. FORTICH whose telephone number is (571) 272-0944. The examiner can normally be reached on Monday thru Friday from 8:30am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Huy Phan, can be reached on (571)272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALVARO E FORTICH/Primary Examiner, Art Unit 2867